DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a CON of application number 16/622,843 filed on 12/13/2019, which is a 371 of PCT/US18/37919 filed on 6/15/2018, which claims benefit to US provisional application number 62/552,180 filed on 08/30/2017, and US provisional application number 62/520,117 filed on 06/15/2017. 

Application Status
The Amendments and Remarks filed 24 June 2022 in response to the Office Action of 29 March 2022 are acknowledged and have been entered. Claims 1-10, 12-14, 16, and 18 have been amended.  Claims 11, 15, 17, 19 and 20 have been cancelled. Claims 21-25 are newly presented. Claim 13 remains withdrawn as being drawn to a nonelected species.  Claims 1-10, 12, 14, 16, 18 and 21-25 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.	

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims 1-12 and 14-16 under 35 U.S.C. 101 has been withdrawn due to applicant’s amendment.
The rejection of claims 1-10, 12, and 14-16 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.


Information Disclosure Statement
The information disclosure statement filed 6/24/2022 has been considered. 


Terminal Disclaimer
The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11033584, US 11083753, and application 17,390,673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16 and 25 both claims isolated population of primary immune cells, where at least 20% of the primary immune cells comprise at least one heterologous DNA template inserted into a target region of the genome of the cells, and where the size of the DNA template is greater than or equal to about 200 base pairs (bp).  Furthermore both claims require that the template is not virally inserted into the cells, and there are no limitations in either of the claims not required by the opposite claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites "wherein the primary immune cells do not comprise a viral vector for introducing the at least one heterologous DNA template into the primary immune cells".  This scope of this claim does no differ from that of claim 1 which requires that a plurality of immune cells comprise at least one heterologous DNA template non-virally inserted into a target region of the genome of the cell.
.Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 14, 16, 18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann (Schumann et al. 2015. PNAS. Vol. 12, no. 33, 10437-10442) in view of Kornete (US 2019/0136263 A1, filed 4/25/2017) and Goudy (Goudy et al. 2013 Clinical Immunology. 146, 248–261).  This is a new rejection necessitated by applicant’s amendment.
Regarding claims 1, 8-10, 16, and 22 Schumann teaches efficient genome engineering in human CD4+ T cells (i.e. plurality) using Cas9:single-guide RNA ribonucleoproteins (Cas9 RNPs) [abstract].  Schumann teaches that the CD4+ T cells were isolated [ pg. 10438, col.1, para 3, pg. 10442, col. 2, para 2].  Schumann teaches that electroporation of Cas9 RNPs leads to efficient genome editing of CD4+ T cells [pg. 10437, col. 2 para 2].  Schumann teaches the introduction of precisely targeted nucleotide replacements in primary T cells at CXCR4 by homology-directed repair (HDR) using electroporated Cas9 RNPs and exogenous (i.e., heterologous) single-stranded DNA templates [pg. 10437, col. 2, para 2; Fig. 1].   Schumann teaches that this technology enabled Cas9-mediated generation of “knock-in” primary human T cells [pg. 10437, col. 2 para 2].  Schumann teaches that Cas9 RNP-mediated nucleotide replacement could eventually prove useful for therapeutic correction of disease-associated mutations [pg. 10437, col. 1, para 1].
Regarding claim 2 and 14, Schumann teaches the use of electroporation, not viral vectors, for the introduction of exogenous DNA [Fig. 1].
Regarding claim 18, Schumann teaches that Cas9 RNP technology for therapeutic knock-in editing of the genome in primary human T cells can be used for therapeutic correction of disease-associated mutations [pg. 10438, col. 1, para 1].
Schumann does not teach or suggest that the size of the DNA templates is greater than or equal to about 200 base pairs, greater than or equal to 1 kilobase (kb), greater than or equal to 1.5 kb, or about 200 bp to about 5.0 kb.  Schumann does not teach where the DNA template is a double stranded template, circular template, or a plasmid. Schumann does not teach where at least 20% of the cells comprise at least one heterologous DNA template inserted into a target region of the genome of the primary immune cells.  Schumann does not teach or suggest that the DNA template encodes an IL2RA polypeptide and target region is the IL2RA gene.  
Regarding claims 1, 3, 5, 6, 21, and 23 Kornete teaches electroporation and gene editing including HRD in primary T cells using DNA expression constructs [101, Fig. 9].  Kornete teaches that longer templated might result in higher HDR efficiencies [0207]. Kornete teaches that increasing the arms of homology of a circular dsDNA (plasmid) CD90.1 HDR template correlated positively with HDR efficiency [0207].  Kornete teaches that the largest increase was found between 1 kb and 2 kb homology, thereby teaching where the size of the DNA template is greater or equal to 200bps, or 1kb [0207].  
Regarding claim 4, Kornete also teaches that highest HDR frequencies occurred in cells that contains HDR with 4kb of homology, thereby teaching where the size of the DNA template is greater or equal to 1.5 kb.  [0207, Fig. 2, Fig. 5a and 5e]. 
Regarding claim 7 and 24, Kornete teaches that the DNA repair construct can be linear
(single stranded or double stranded) or circular (e.g. plasmid, minicircle plasmid) [0010].
Regarding claim 16 and 25, Kornete teaches where more than 20% of the cells of the primary immune cells comprised the heterologous DNA template [0176, Fig. 2E].
Regarding claim 12, Goudy teaches that a G to A substitution mutation at position 497 in exon 4 in the IL2RA gene inhibits surface and soluble CD25 expression [Fig. 1].  Goudy teaches that CD25 expression is required to maintain immune homeostasis, and CD25 deficiency is a distinct immunological disease that leads to both an autoimmune and immunodeficiency syndrome that clinically resembles IPEX syndrome [pg. 259, col. 2, para 3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Schumann by use of a linear (single stranded or double stranded) or circular (e.g. plasmid) DNA template, which is at least 200 base pairs, greater than or equal to 1 kilobase (kb), greater than or equal to 1.5 kb, or about 200 bp to about 5.0 kb and as taught by Kornete. One of ordinary skill would be motivated to make this modification for the advantage increasing HDR efficiency as taught by Kornete.  One of ordinary skill in the art would have a reasonable expectation of success in making the modification given that each of Schumann and Kornete are directed to genome editing using electroporated HDR templates. The modification of a ssDNA construct for a dsDNA construct or a circular plasmid would amount to a simple substitution of one type of DNA construct for another both know to be effectively transfected into primary immune cells. 
It would have been also obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Schumann where the DNA template encodes an IL2RA polypeptide (i.e., gene) inserted into exon 4 of the IL2RA gene.  One of ordinary skill would be motivated to make this modification for the advantage of correcting the immunological disease caused by a CD25 deficiency, thereby treating an autoimmune and immunodeficiency syndrome and maintaining immune homeostasis. This modification would merely amounted as a simple combination of prior art elements known to be useful for the common purpose of correcting gene mutations.  
	

Response to Arguments
Applicants assert that a prima facie case of obviousness was not made with respect to the claims based on the combination of the cited art, and that the none of the cited art, individually or combined, teaches that the claimed invention would provide the benefits shown in Applicant's specification.  Applicant’s arguments have been considered and found unpersuasive.  
Applicants note that one of the unexpected benefits was a result in highly efficient, non-viral insertion of large DNA templates into primary immune cells such that there is high proportion of primary immune cells with a large DNA template specifically and non-virally
inserted in their genome.  Kornete teaches highly efficient, non-viral insertion of DNA templates up to 4kb with at least 20% of the cells contain the inserted DNA construct as discussed in the rejection above.    
Applicants also assert that Cornu et al. teaches that “transfer of naked DNA led to "extensive toxicity" and "massive cell death" due to "activation of intrinsic cellular-defense mechanisms" upon exposure of the primary immune cells to large DNA”.  Applicants assert that giving Cornu et al. data and applicant’s working examples, one of ordinary skill would not have reasonable expectation of success generating the claimed invention.  Applicant’s arguments have been considered and found unpersuasive as Kornete actually assessed cell viability upon transfection of large DNA into primary cells and saw cell viability up to 87% [Fig. 23]. Therefore one of ordinary skill would have has a reasonable expectation of success in transferring large naked DNA into primary cells without cell affecting cell viability.
Applicants argue the Kornete applied a large DNA template to immortalized cells.  Applicant’s arguments have been considered and found unpersuasive as Kornete applied large DNA template to primary T cells. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 14, 18, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/326252  (reference application) in view of Schumann (Schumann et al. 2015. PNAS. Vol. 12, no. 33, 10437-10442), Kornete (US 2019/0136263 A1, filed 4/25/2017) and Goudy (Goudy et al. 2013 Clinical Immunology. 146, 248–261). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application claims all the limitations of claim 1 of the instant application except an isolated population of immune cells comprising a plurality of immune cells that comprises at least one heterologous DNA non-virally inserted into a target region of the genome of the cell.
The teachings of Schumann, Kornete, and Goudy are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of the reference application by isolating the primary cells to obtain a plurality of immune cells and non-virally insert a heterologous DNA into a target region of a genome cell as taught by Schumann.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of efficient genome of CD4+ T cells and therapeutic correction of disease-associated mutations.  This motivation is based on Schumann’s teaching that introduction of precisely targeted nucleotide replacements in primary T cells at CXCR4 by homology-directed repair (HDR) using electroporated Cas9 RNPs and exogenous (i.e., heterologous) single stranded DNA templates leads to efficient
genome editing of CD4+ T [pg. 10437, col. 1, para 2; Fig. 1]; and Schumann’s teaching that Cas9 RNP-mediated nucleotide replacement could eventually prove useful for therapeutic correction of disease-associated mutations.  
All other claims are similarly rejected using the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Withdrawn - Double Patenting Rejections

The provisional rejection of claims 1-5, 8-12, 14-16 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 18, and 19 of US 11033584 B2 has been withdrawn due to applicants filing of a terminal disclaimer which has been approved.

The provisional rejection of claims 1-5, 8-12, 14-16 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of US 11083753 B1 has been withdrawn due to applicants filing of a terminal disclaimer which has been approved.

The provisional rejection of claims 1-12, 14-16 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 20, and 22-26 of copending Application No. 16622843 (reference application) has been withdrawn due to applicants 26 canceling claims 1, 3-5, 20, and 22-26 in U.S. Application No. 16/622,843.

The provisional rejection of claims 1-5, 8-12, 14-16 and 18 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/390673 (reference application) has been withdrawn due to applicants filing of a terminal disclaimer which has been approved.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/SCARLETT Y GOON/QAS, Art Unit 1600